    Case 4:20-cv-00536 Document 24 Filed on 03/19/20 in TXSD Page 1 of 1
                                                                      United States District Court
                                                                        Southern District of Texas

                                                                           ENTERED
                                                                          March 19, 2020
                 IN THE UNITED STATES DISTRICT COURT
                                                                        David J. Bradley, Clerk
                 FOR THE SOUTHERN DISTRICT OF TEXAS
                          HOUSTON DIVISION

                          '
BASIT MIAN, on behalf of himself
                          '
and all others similarly situated,
                          '
                    Plaintiff,
                          '
v.                        '                           CASE NO. 4:20-CV-00536
                          '
PROGRESSIVE COUNTY MUTUAL '
INSURANCE COMPANY, J.D.   '
POWER, and MITCHELL       '
INTERNATIONAL, INC.,      '
              Defendants. '



      AMENDED ORDER FOR INITIAL PRETRIAL CONFERENCE

      Defendants Progressive County Mutual Insurance Company, J.D. Power, and

Mitchell International, Inc. filed motions to dismiss on March 18, 2020 [Doc. # 19

and Doc. # 21]. These motions will not be full briefed until April 15, 2020. It is

hereby

      ORDERED that the initial pretrial conference scheduled for April 14, 2020,

is RESCHEDULED to May 12, 2020, at 1:00 p.m. It is further

      ORDERED that the deadline for the parties’ Joint Discovery/Case

Management Plan is extended to May 5, 2020.

      SIGNED at Houston, Texas, this 19th day of March, 2020.




                                                   NAN Y F. ATLAS
                                          SENIOR UNI   STATES DISTRICT JUDGE
